Citation Nr: 1817391	
Decision Date: 03/23/18    Archive Date: 04/03/18

DOCKET NO.  14-25 453	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to compensation under 38 U.S.C. § 1151 for an abnormal movement disorder, to include tardive dyskinesia and Parkinson's disease.

2.  Entitlement to an increased rating for hemorrhoids, currently rated 30 percent.

3.  Entitlement to an initial rating in excess of 10 percent for hidradenitis suppurativa.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

H. Ahmad, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1976 to August 1979.

This matter is before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.  The Veteran testified before the undersigned at a July 2017 videoconference hearing.  A transcript of that hearing is of record.


REMAND

The Board finds that additional development is required for the claims before the Board.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the claims.

Regarding the claims for increased rating for hidradenitis suppurativa and hemorrhoids, the Board finds that more contemporaneous VA examinations are required to properly assess the current severity of the disabilities.  The Veteran was most recently provided a VA examination for each disability in June 2014.  While, generally, the mere passage of time is not a sufficient basis for a new examination, further allegations of a worsening condition have been set forth by the Veteran since the prior examination.  Palczewski v. Nicholson, 21 Vet. App. 174 (2007).  Specifically, in a July 2017 hearing, the Veteran asserted that hemorrhoid disability had worsened since the prior examination.  Further, the record indicates that the Veteran has undergone surgical procedures for hidradenitis since the last VA examination, and has scarring from the hidradenitis.  The Veteran has not been provided a VA examination to assess the severity of any scars related to hidradenitis.  Therefore, remand is necessary to obtain a current examination for hemorrhoids and hidradenitis.

Regarding the claim for compensation under 38 U.S.C. § 1151, the Veteran contends that Reglan prescribed by VA for gastroparesis caused him to experience an abnormal movement disorder in the form of tardive dyskinesia, and more recently, Parkinson's disease.  The Veteran underwent a VA examination in March 2010.  The Veteran reported that he took Reglan for several years as prescribed by VA for gastrointestinal problems.  VA medical records from January 2010 indicate that the Veteran's doctor thought that the dyskinesia was likely due to Reglan use.  In February 2010, a VA specialist suggested that the abnormal movements were not tardive dyskinesia, but more likely related to panic attacks which co-existed with the gastrointestinal issues, and which was supported by the Veteran's history of anxiety and depression.  The June 2014 VA examiner opined that it would be mere speculation to diagnose tardive dyskinesia without further expert consultation, given that the VA specialist of abnormal movement disorders found that the Veteran did not have tardive dyskinesia.  The examiner further opined that if the Veteran had tardive dyskinesia, it was not caused by or the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault in the part of VA because found no evidence substantiating causation of dyskinesia by treatment, in good faith, where Reglan was commonly prescribed for gastritis symptoms by doctors all over the country, and further because if Reglan did cause the dyskinesia, it would have been a known, unintentional side effect.  

Subsequent medical records make numerous references to tardive dyskinesia as secondary to long-term Reglan use.  Further, May 2015 VA medical records indicate a diagnosis of possible drug-induced Parkinson's disease.  The May 2015 VA records noted two medications besides Reglan that the Veteran had been taking, Promethazine and Amitriptyline, which had been linked to abnormal movement disorders, including tardive dyskinesia and Parkinson's disease.  In light of the medical records received after the last examination, and the recent diagnosis of drug-induced Parkinson's disease, the Board finds that additional VA examination is needed.  When VA obtains an examination or opinion, the examination or opinion must be adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).

Accordingly, the case is REMANDED for the following action:

1.  Identify any VA or private medical records of treatment that are not already of record and associate them with the claims file.

2.  Schedule the Veteran for a VA examination with a medical doctor to determine the current nature and severity of any rectum and anal conditions, including hemorrhoids.  The examiner must review the claims file and should note that review in the report.  Any and all studies or tests deemed necessary should be performed. The examiner is asked to report on the nature and severity of the Veteran's hemorrhoids and impaired sphincter control, status post hemorrhoidectomy.  The examiner should state whether any hemorrhoids are mild or moderate; large or thrombotic, irreducible, with excessive redundant tissue, evidencing frequent recurrences; or with persistent bleeding and with secondary anemia or fissures.  

3.  Schedule the Veteran for a VA examination with a medical doctor to determine the current nature and severity of hidradenitis.  The examiner must review the claims file and should note that review in the report.  Any and all studies or tests deemed necessary should be performed.  The examiner is asked to provide specific findings as to the percentage of the entire body affected by the skin disability, and the percentage of the exposed body affected.  The examiner is asked to state whether the Veteran requires systemic therapy, such as corticosteroids or other immunosuppressive drugs, and if so, the duration of any such therapy during a 12-month period.  The examiner should measure and describe all scarring related to hidradenitis.  The examiner should state whether the scars are tender, painful, unstable, deep, superficial, or are otherwise symptomatic.  The examiner should state the area of scarring and the location of all scars due to hidradenitis.

4.  Schedule the Veteran for a VA examination with a medical doctor to assist in determining the nature and severity of any abnormal movement disorder, including tardive dyskinesia, subacute dyskinesia, and Parkinson's disease, and their relationship, if any, to VA treatment. The examiner must review the record, including January 2010 VA medical records indicating a diagnosis of drug-induced dyskinesia; February 2010 VA medical records indicating the abnormal movement was related to panic attacks; and May 2015 VA medical records indicating that the Veteran has drug-induced Parkinson's disease.  The examiner should note that review in the report.  A rationale for all opinions should be provided.  The examiner should provide the following opinions:

(a) Is it at least as likely as not (50 percent or greater probability) that the Veteran has any additional abnormal movement disability, including dyskinesia or Parkinson's disease, as a result of VA treatment, including treatment with Reglan, Promethazine, or Amitriptyline?

(b) If there is an additional abnormal movement disability, is it at least as likely as not (50 percent or greater probability) that the additional disability is the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing treatment to the Veteran?

(c) If there is an additional abnormal movement disability, is it at least as likely as not (50 percent or greater probability) that the additional disability is the result of an event not reasonably foreseeable?  Are movement disorders such as dyskinesia or Parkinson's disease a foreseen consequence of treatment with Reglan, Promethazine, or Amitriptyline?

6.  Then, readjudicate the claims.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
Harvey P. Roberts 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

